Exhibit 10.25.2

 

NOVASTAR FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

(Shares Subject to Forfeiture)

 

This Agreement is made as of the [    ]th day of [            ], [200  ], by and
between NovaStar Financial, Inc., a Maryland corporation (the “Corporation”),
and [                            ] (“Participant”).

 

Pursuant to the NovaStar Financial, Inc. 2004 Incentive Stock Plan (the “Plan”)
the Corporation’s Compensation Committee (the “Committee”) has determined that
the Participant is to be granted a Restricted Stock award of shares of the
Corporation’s common stock, on the terms and conditions set forth herein, and
the Committee hereby grants such award. Any capitalized terms not defined herein
shall have the meaning set forth in the Plan.

 

In consideration of the mutual covenants and representations set forth herein,
the Corporation and Participant agree as follows:

 

1. Grant of Stock. Subject to the terms and conditions of this Agreement, the
Corporation hereby grants to Participant [            ] shares of the
Corporation’s Common Stock (the “Stock”) subject to forfeiture pursuant to
paragraph 2.

 

2. Forfeiture Restrictions. All of the Stock shall be subject to forfeiture as
set forth in this paragraph 2. In the event Participant shall cease to be
employed by the Corporation (including a parent or subsidiary of the
Corporation) for any reason (the “Termination”) before [            ],
one-hundred percent (100%) of the Stock shall be forfeited to the Corporation.

 

3. Arrangement Regarding Payment of Withholding Tax. Section 11(3) of the Plan
requires that recipients of awards under the Plan make arrangements satisfactory
to the Committee regarding payment of federal, state or local taxes of any kind
required by law or to be withheld with respect to awards. The Participant hereby
agrees with the Committee and the Corporation with respect to any withholding
taxes required to be paid upon the lapse of the forfeiture restrictions under
the Agreement as follows:

 

(a) unless the Participant otherwise directs the Corporation in writing at least
five (5) business days prior to the date of any lapse of the forfeiture
restrictions with respect to shares of the Stock, payment of all withholding
taxes for each lapse of the forfeiture restrictions shall be made by the
assignment by the Participant to the Corporation of such number of shares of
Stock as to which the forfeiture restrictions are lapsing sufficient in value to
fully cover the tax payment due, with the shares being valued for such purpose
at the closing price on the last trading day prior to the date of the lapse and
any fractional share value in excess of the tax payment due to be paid in cash
to the Participant; or

 

(b) to the extent otherwise directed by the Participant, payment of withholding
taxes may be made through deduction from salary or other payments due to the
Participant or through such other method as may be requested by the Participant
and acceptable to the Committee.

 

1



--------------------------------------------------------------------------------

The Participant hereby authorizes and directs the Secretary or Transfer Agent of
the Corporation to transfer on the stock ledger of the Corporation the shares of
Stock which are to be applied to the payment of taxes from the Participant to
the Corporation.

 

4. Stock Splits, etc. If, from time to time during the term of this Agreement:

 

(a) There is any stock dividend or liquidating dividend of cash and/or property,
stock split or other change in the character or amount of any of the outstanding
securities of the Corporation; or

 

(b) There is any consolidation, merger or sale of all, or substantially all, of
the assets of the Corporation;

 

then, in such event, any and all new, substituted or additional securities or
other property to which Participant is entitled by reason of his ownership of
Stock shall be immediately subject to this Agreement and be included in the word
“Stock” for all purposes with the same force and effect as the shares of Stock
presently subject to the forfeiture restrictions and other terms of this
Agreement.

 

5. Restriction on Transfer. Participant shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any shares of the Stock which remain subject
to the forfeiture restrictions.

 

The Corporation shall not be required (i) to transfer on its books any shares of
Stock which shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or (ii) to treat as owner of such shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

 

6. Legend. All certificates representing any of the shares of Stock subject to
the provisions of this Agreement shall have endorsed thereon the following
legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
NovaStar Financial, Inc. 2004 Incentive Stock Plan and a Restricted Stock Award
Agreement entered into and between the registered owner and NovaStar Financial,
Inc. Copies of the plan and agreement are on file in the offices of NovaStar
Financial, Inc.”

 

7. Limitations on Disposition. The Participant shall in no event make any
disposition of all or any portion of the Stock unless and until:

 

(a) The shares of Stock proposed to be transferred are no longer subject to the
forfeiture restrictions set forth in paragraph 2; and

 

(b) If Participant is an affiliate of the Corporation, the disposition is made
pursuant to an effective registration statement or pursuant to Rule 144 or is
otherwise exempt from registration requirements in the opinion of counsel
acceptable to the Corporation.

 

8. Section 83(b) Election. The Participant understands that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the amount paid for the Stock and the fair market value
of the Stock as of the date any restrictions on the Stock lapse. In this
context, “restriction” means the forfeiture

 

2



--------------------------------------------------------------------------------

restrictions on the Stock. In the event the Company has registered its
securities under the Exchange Act, “restriction” with respect to officers,
directors and 10% shareholders also means the six-month period during which such
officers, directors and 10% shareholders are subject to suit under Section 16(b)
of the Exchange Act. The Participant understands that if such provision is
applicable to him he may elect to be taxed at the time of grant rather than when
and as the forfeiture restrictions expire, or six-month Section 16(b) period
expires, by filing an election under Section 83(b) of the Code with the I.R.S.
within thirty (30) days from the date of grant. The form for making this
election is attached as Exhibit A hereto. The Participant understands that
failure to make this filing timely will result in the recognition of ordinary
income by the Participant, as the forfeiture restrictions lapse, or after the
lapse of the six month Section 16(b) period, on the difference between the
purchase price and the fair market value of the Stock at the time such
restrictions lapse.

 

The Participant acknowledges that it is the Participant’s sole responsibility
and not the Corporation’s to file timely the election under Internal Revenue
Code Section 83(b) and under any corresponding provisions of state tax law, even
if the Participant requests the Corporation or its representatives to make this
filing on the Participant’s behalf.

 

9. Escrow. As security for the faithful performance of the terms of this
Agreement and to ensure the availability for delivery of the Participant’s Stock
free of legends upon lapse of the forfeiture restrictions herein provided for,
the Participant agrees to deposit with the Secretary of the Corporation, or such
other person designated by the Corporation, as escrow agent in this transaction
(the “Escrow Agent”), the Stock, to be held by the Escrow Agent and delivered by
said Escrow Agent pursuant to the Joint Escrow Instructions of the Corporation
and the Participant set forth in Exhibit B attached hereto and incorporated by
this reference, which instructions shall also be delivered to the Escrow Agent
at the closing hereunder.

 

10. Miscellaneous.

 

(a) Subject to the provisions and limitations hereof, Participant shall, during
the term of this Agreement, exercise all rights and privileges of a stockholder
of the Corporation with respect to the Stock.

 

(b) The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.

 

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to Participant at his address shown on the Corporation’s
employment records and to the Corporation at the address of its principal
corporate offices (attention: Secretary) or at such other address as such party
may designate by ten days’ advance written notice to the other party hereto.

 

(d) The Corporation may assign its rights and delegate its duties under this
Agreement. If any such assignment or delegation requires consent of any state
securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall inure to the benefit of the successors and assigns
of the Corporation and, subject to the restrictions on transfer herein set
forth, be binding upon Participant, his or her heirs, executors, administrators,
successors and assigns.

 

3



--------------------------------------------------------------------------------

(e) Participant hereby authorizes and directs the Secretary or Transfer Agent of
the Corporation to transfer the Stock upon forfeiture, if any, from Participant
to the Corporation.

 

(f) Nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Corporation, or a parent or subsidiary of the Corporation, to
terminate Participant’s employment, for any reason, with or without cause.

 

(g) The failure of the Corporation to enforce at any time any provision on this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

(h) This Agreement shall be governed by and construed according to the laws of
the State of Maryland without regard to its principles of conflict of laws.

 

(i) The Plan is hereby incorporated by reference and made a part hereof, and
this Agreement is subject to all terms and conditions of the Plan.

 

(j) This Agreement may be amended or modified at any time by an instrument in
writing signed by the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

NOVASTAR FINANCIAL, INC.

 

 

--------------------------------------------------------------------------------

[Officer] Address:    8140 Ward Parkway      Suite 300      Kansas City, MO
64114

 

 

--------------------------------------------------------------------------------

By: [Participant] Address:

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE

 

1. The name, address and taxpayer identification number of the taxpayer is as
follows:

 

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Street Address

 

--------------------------------------------------------------------------------

City, State, Zip

 

--------------------------------------------------------------------------------

Social Security No.

 

2. This election under Section 83(b) of the Internal Revenue Code is being made
with respect to the taxpayer’s                      Shares of Common Stock (the
“Property”) in NovaStar Financial, Inc. (the “Company”).

 

3. The Property was received by the taxpayer on                     ,
            . The election is being made with respect to the              tax
year.

 

4. The Property is subject to a substantial risk of forfeiture due to death,
permanent or temporary disability, involuntary termination with or without cause
or voluntary termination from the Company.

 

5. The fair market value of the Property was $            .

 

6. The amount paid for the Property was $            .

 

7. Copies of this statement have been provided to the Company and the Internal
Revenue Service, and shall be attached to the taxpayer’s income tax return for
the              tax year.

 

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

JOINT ESCROW INSTRUCTIONS

 

[Date]

 

[Officer]

c/o NovaStar Financial, Inc.

8140 Ward Parkway

Suite 300

Kansas City, MO 64114

 

Dear Sir:

 

As Escrow Agent for the undersigned parties, NovaStar Financial, Inc., a
Maryland corporation (the “Corporation”), and [                            ]
(“Participant”), you are hereby authorized and directed to hold the Stock
deposited with you pursuant to the terms of that certain Restricted Stock Award
Agreement (the “Agreement”) between the Corporation and the Participant, to
which a copy of these Joint Escrow Instructions is attached as Exhibit B, in
accordance with the following instructions (capitalized terms used herein shall
have the meanings set forth in the Agreement):

 

1. The Participant irrevocably authorizes the Corporation to deposit with you
the shares of Stock to be held by you hereunder and any additions and
substitutions to said shares as defined in the Agreement. The Participant does
hereby irrevocably constitute and appoint you as his attorney-in-fact and agent
for the term of this escrow to execute with respect to such securities all
documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated. Subject to the provisions of the
Agreement, the Participant shall have all rights and privileges of a shareholder
of the Corporation while the Stock is held by you.

 

2. Upon written request of the Participant or the Participant’s personal
representative, the Corporation will confirm to you in writing the number of
shares of Stock that are no longer subject to the forfeiture restrictions.
Promptly after your receipt of such confirmation, you will deliver to the
Participant or the Participant’s personal representative such number of shares
of Stock as are not then subject to the forfeiture restrictions and have not
been previously delivered to the Participant or the Participant’s personal
representative. Such shares will be free of legends.

 

3. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to the
Participant, you shall deliver all of same to the Participant and shall be
discharged of all further obligations hereunder.

 

4. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

5. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any

 

B-1



--------------------------------------------------------------------------------

instrument reasonably believed by you to be genuine and to have been signed or
presented by the proper party or parties. You shall not be personally liable for
any act you may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for the Participant while acting in good faith, and any act
done or omitted by you pursuant to the advice of your own attorneys shall be
conclusive evidence of such good faith. The Corporation shall indemnify and hold
the Escrow Agent harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, attorney fees or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against it or them hereunder and under the Agreement, except for
any of the foregoing incurred in connection with, or arising out of, the Escrow
Agent’s willful misfeasance, bad faith or negligence in the performance of its
duties hereunder or by reason of its reckless disregard for its obligations and
duties hereunder.

 

6. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and you are hereby expressly authorized
to comply with and obey orders, judgments or decrees of any court. In case you
obey or comply with any such order, judgment or decree, you shall not be liable
to any of the parties hereto or to any other person, firm or corporation by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

 

7. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

8. You shall not be liable for relinquishing of any rights under the statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

9. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, and you may rely upon the advice of such counsel. Such counsel’s
reasonable compensation shall be paid by the Corporation.

 

10. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Corporation or if you shall resign by written
notice to each party. In the event of any such termination, the Corporation
shall appoint a successor Escrow Agent.

 

11. You are authorized to employ as agents banks, brokerage firms or other
financial institutions to hold in safekeeping any certificates, instruments or
other documents delivered to you hereunder and to perform other services such as
sale of securities, recordkeeping and other administrative services as you may
deem appropriate. Any or all of the shares of Stock being deposited with you may
be held in book entry form at the Corporation’s custodian, properly marked to
indicate your interest therein. All fees and expenses of such agents shall be
paid by the Corporation. If you reasonably require other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

12. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of

 

B-2



--------------------------------------------------------------------------------

said securities until such disputes shall have been settled either by mutual
written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.

 

13. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

 

CORPORATION:

 

NovaStar Financial, Inc.

8140 Ward Parkway

Suite 300

Kansas City, MO 64114

 

PARTICIPANT:

 

[Name and Address]

 

ESCROW AGENT:

 

[Officer]

c/o NovaStar Financial, Inc.

8140 Ward Parkway

Suite 300

Kansas City, MO 64114

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. Your duties under these Joint Escrow Instructions shall terminate upon the
forfeiture of the Stock or the expiration of the forfeiture restrictions as to
all shares of Stock covered thereby and the delivery of the certificates
evidencing the Stock to the party entitled thereto.

 

B-3



--------------------------------------------------------------------------------

18. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

Very truly yours, NOVASTAR FINANCIAL, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

PARTICIPANT:

 

--------------------------------------------------------------------------------

[Participant] ESCROW AGENT:

 

--------------------------------------------------------------------------------

[Officer]

 

B-4